Citation Nr: 9907734	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-18 896	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, including migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder, including degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder, including degenerative joint disease.

4.  Entitlement to an effective date earlier than February 
21, 1996, for the award of a permanent and total disability 
rating for pension purposes.

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
February 1992.

In a decision of October 1996, the Regional Office (RO) 
granted separate 10 percent evaluations for the veteran's 
service-connected right and left knee disabilities, as well 
as a permanent and total disability rating for pension 
purposes, effective from February 21, 1996, the date of 
receipt of the veteran's claims.  In that same rating 
decision, the RO denied entitlement to service connection for 
headaches.  The veteran voiced his disagreement with the 
denial of service connection for a chronic headache disorder, 
as well as the respective 10 percent evaluations assigned for 
his service-connected right and left knee disabilities.  
Somewhat later, in April 1997, the veteran requested that the 
RO "review the effective (date) of (his) award of pension."  

Upon review of this case, it would appear that, in addition 
to the issues now on appeal, the veteran also seeks service 
connection for an acquired psychiatric disorder (including 
depression), as well as a total disability rating based upon 
individual unemployability.  Inasmuch as these issues have 
not been developed or certified for appellate review, they 
are not for consideration at this time.  They are, however, 
being referred to the RO for clarification, and, if 
necessary, appropriate action.




FINDINGS OF FACT

1.  A chronic headache disorder, including a migraine 
headache disorder, is not shown to have been present in 
service, or to be in any way related to some incident or 
incidents of the veteran's period of active service.

2.  The veteran's service-connected right and left knee 
disabilities are presently characterized by "subjective" 
symptomatology consistent with a 20 percent decrease in knee 
motion, in conjunction with "objective" knee motion from 0 to 
140 degrees bilaterally, and no evidence of subluxation, 
lateral instability, or ankylosis.  

3.  The veteran has argued that he was "permanently and 
totally disabled" effective from February 6, 1995 or, in the 
alternative, September 4, 1995.  

4.  The veteran has been awarded a permanent and total 
disability rating for pension purposes effective from 
February 21, 1996, the date of receipt of his (informal) 
claim.

5.  The veteran's claim for an effective date earlier than 
February 21, 1996, for the award of a permanent and total 
disability rating for pension purposes was received on April 
24, 1997.

6.  The veteran's claim for "retroactive" pension benefits 
was not received within one year of either February 6th or 
September 4th, 1995, the dates upon which he claimed to have 
become "permanently and totally disabled."


CONCLUSIONS OF LAW

1.  A chronic headache disorder, including a migraine 
headache disorder, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998).

2.  An evaluation in excess of 10 percent for a chronic right 
knee disorder, including degenerative joint disease, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Codes 5003, 5010, 
5256, 5257, 5260, 5261 (1998).

3.  An evaluation in excess of 10 percent for a chronic left 
knee disorder, including degenerative joint disease, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Codes 5003, 5010, 
5256, 5257, 5260, 5261 (1998).  

4.  An effective date earlier than February 21, 1996, for the 
award of a permanent and total disability rating for pension 
purposes is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Headache 
Disorder,
Including Migraine Headaches

The veteran in this case seeks service connection for a 
chronic headache disorder, claimed as "migraine" headaches.  
In pertinent part, it is argued that, while in service, the 
veteran was struck about the head and face by a tree branch, 
with the result that, since that time, he has experienced 
recurring headaches.  

Based upon a review of the file, the Board is of the opinion 
that the veteran's claim for service connection for chronic 
headaches is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  In that regard, a review of service medical 
records shows that, in August 1990, the veteran was struck by 
a tree branch just below the right eye, sustaining various 
lacerations.  However, no complaint of headaches was noted at 
that time, or for the remainder of the veteran's period of 
active military service.  On service separation examination 
in January 1992, the veteran complained of headaches, which 
had reportedly been present since the time of a head injury 
in 1990.  

During the course of a Department of Veterans Affairs (VA) 
general medical examination in April 1992, the veteran stated 
that, in 1991, while in service, he was struck in the face by 
a fragment of wood, and required stitches.  No "present 
problems" were reported as a result of this in-service 
injury.  A neurologic evaluation was within normal limits, 
and no pertinent diagnosis was noted.  

On VA orthopedic examination, likewise conducted in April 
1992, the veteran complained of "chronic headache."  He 
additionally stated however that, while in service, and, 
specifically, during the last three months of his military 
duty, he was at "full military capability."

During the course of VA outpatient treatment in May 1995, the 
veteran gave a history of frequent "severe" headaches 
involving his right eye of approximately one week's duration.  
Additionally noted was a history of temporomandibular joint 
syndrome.  At the time of evaluation, the veteran gave no 
history of migraine headaches. 

In June 1996, the veteran was hospitalized at a VA medical 
facility following an assault.  At the time of admission, it 
was noted that the veteran had been assaulted by two men, hit 
on the right side of his head, and suffered a positive loss 
of consciousness.  Current complaints included neck and right 
head pain.  Physical examination conducted at that time 
revealed the presence of a hematoma in the area of the right 
temporal region, as well as a 1-centimeter laceration of the 
right temple.  Computerized axial tomography (CAT) of the 
veteran's face conducted during hospitalization was 
significant for the presence of a left orbital floor fracture 
in the region of the posterior orbit, approximately 2 
centimeters in diameter and 5 millimeters in depression.  The 
pertinent diagnosis noted was left orbital floor fracture.

On VA fee-basis neurological examination in September 1996, 
the veteran gave a history of headaches following a 1991 blow 
to the head from a tree branch during a fight while in the 
military.  According to the veteran, the branch in question 
struck him across the right face and eye.  Since that time, 
he reportedly had experienced headaches which he said "felt 
like migraines."  According to the veteran, his headaches 
usually lasted approximately 6 to 8 hours, and were 
accompanied by photophobia, phonophobia, and nausea.  The 
veteran stated that he usually experienced headaches 
approximately 1 to 2 times per month, and that he had never 
"had a headache prior to his injury in 1991."

On physical examination, it was noted that the veteran's past 
history was significant for a serious endogenous depression, 
with a suicide attempt in 1995.  Additionally noted were 
various sleep problems, with the veteran stating that he 
slept only about three hours per night.  

On physical examination, cranial nerves II through XII were 
within normal limits.  Coordination was likewise normal, as 
were gait and sensation.  The pertinent diagnosis was common 
migraine headaches.  At the time of examination, it was noted 
that there were certain "inconsistencies" in the veteran's 
report, suggesting some embellishment of symptomatology.  
Additionally noted was that the relationship of the onset of 
the veteran's migraine headaches to his inservice blow to the 
head was "based solely on his report."  In the opinion of the 
examiner, while it was certainly possible that the veteran 
was experiencing post-traumatic migraine headaches, it was 
equally possible that he would have developed migraine 
headaches at about the same time whether or not he had been 
injured.  Further noted was that there was "absolutely no 
evidence of any neurologic deficit."  

On more recent VA neurologic examination in March 1998, the 
veteran's history and complaints were recounted.  Physical 
examination revealed intact extraocular motility and 
pupillary function.  The veteran's facial excursion was full, 
and his uvula elevated in the midline.  Motor power, bulk, 
and tone were within normal limits in both upper and lower 
extremities.  Reflexes were 1+ and symmetric, and plantar 
responses were downgoing.  Sensation to pinprick was 
symmetrical, and visual fields were full to finger counting.  
Tests of rapid alternating movements, finger-nose-finger, and 
tandem gait were within normal limits, and the veteran was 
able to walk on his heels and toes.  The clinical impression 
was of severe and disabling headaches likely related to the 
veteran's underlying insomnia and sleep disorder.  
Additionally noted was that it appeared that the veteran was 
also experiencing vasomotor headaches approximately 2 to 3 
times a week.  In the opinion of the examiner, the veteran's 
headaches could be related to his depression, or were likely 
multi-factorial, related to both depression and sleep 
disturbance.  Daily morning headaches were, once again, felt 
to be related to the veteran's sleep disturbance.  

As noted above, in order to warrant a grant of service 
connection, it must be shown that a current disease or 
disability was incurred in, aggravated by, or in some way the 
result of some incident or incidents of service.  While it is 
true that, in August 1990, during the veteran's period of 
active service, he was struck in the face/head by a branch, 
there is no indication that, at the time of that injury, he 
experienced any problems whatsoever with recurrent headaches.  
Indeed, as previously noted, there were no complaints 
whatsoever regarding headaches until January 1992, almost 18 
months following the incident in question.  

The Board acknowledges that, on VA general medical/orthopedic 
examination in April 1992, the veteran once again noted 
problems with "chronic headache."  However, he additionally 
stated at that time that, during his entire period of active 
service, he remained "at full military capability," and was 
currently experiencing "no particular medical complaints."  
While on VA neurologic examination in September 1996, there 
was noted some "possibility" that the veteran might be 
suffering from post-traumatic migraine headaches, it was 
"equally possible" that the veteran might have developed such 
headaches "whether or not he had been injured."  

The Board observes that, on recent VA neurologic examination 
in March 1998, the veteran's headaches were described as most 
likely attributable to an underlying insomnia/sleep 
disturbance and/or depression, disabilities for which service 
connection is not currently in effect.  Moreover, at the time 
of the aforementioned VA neurologic examination in 1992, the 
relationship of the veteran's migraines to his inservice blow 
to the head was described as "based solely on his report."  
See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Obert 
v. Brown, 5 Vet. App. 30 (1993); Stegman v. Derwinski, 3 Vet. 
App. 228 (1992).  Under such circumstances, and following a 
full review of the pertinent evidence of record, the Board is 
unable to reasonably associate the veteran's current 
headaches with his reported blow to the head in August 1990, 
or, for that matter, any other incident or incidents of his 
active military service.  Accordingly, service connection for 
such disability must be denied.  

II.  Entitlement to a Rating in Excess of 10 percent for 
Service-Connected Right and Left Knee Disabilities,
Including Degenerative Joint Disease

The veteran argues that, as a result of his service-connected 
right and left knee disabilities, he experiences pain and 
soreness, as well as swelling in both of his knees.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part IV (1998).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  See Franscisco 
v. Brown, 7 Vet. App 55 (1994). 

In the present case, on VA orthopedic examination in April 
1992, the veteran complained of chronic pain in both knees, 
somewhat worse on the right, but with no "collapsing," and no 
history of prior surgery.  Physical examination revealed 
motion of from 0 to 140 degrees bilaterally, with mild 
patellar pain and crepitation, but no increase in joint fluid 
at either knee.  The medial joint line was moderately tender 
at the left knee, and the lateral joint line was negative for 
both knees.  At the time of examination, the ligaments in 
both of the veteran's knees were described as normal.  
Radiographic examination of the veteran's knees showed a 
definite degenerative squaring of the medial femoral condyle, 
with the articular cartilage space decreased by 30 percent in 
the medial one-third of the medial compartment.  The patella 
and lateral compartment were within normal limits.  The 
pertinent diagnosis was chronic pain in both knees diagnosed 
as chronic synovitis, in addition to early degenerative 
arthritis.

On subsequent VA orthopedic examination in September 1996, 
the veteran complained of "increasing pain in both knees" 
which was present on a daily basis, and occasionally awakened 
him at night.  While in the past, the veteran had experienced 
problems with swelling, he currently denied any such 
problems.  According to the veteran, he experienced stiffness 
in his knees on a regular basis, particularly in the morning, 
as well as crepitus and popping.  Further noted was that 
climbing stairs tended to aggravate the veteran's knee pain.  
The veteran denied any locking of the knee, but stated that 
he had in the past experienced some "collapse."

On physical examination, the architecture of the veteran's 
knees was essentially normal.  There was no evidence of 
either varus or valgus deformity, and no synovitis, effusion, 
or erythema.  Further examination revealed tenderness 
primarily in the area of the patellofemoral joints.  Range of 
motion studies showed 0 to 110 degrees' extension on the 
left, and 0 to 100 degrees on the right, limited by pain, and 
accompanied by mild crepitation.  There was no evidence of 
lateral collateral, medial collateral, or cruciate ligament 
laxity.  McMurray's maneuver was painful, and the quadriceps 
muscles were equal bilaterally.  Radiographic studies of the 
veteran's knees were negative for the presence of acute 
fracture or focal osseous destruction.  The joint space of 
the knees was maintained, and no joint effusion was evident.  
The pertinent diagnosis noted at the time of evaluation was 
patellofemoral pain syndrome of both knees.  

On recent VA orthopedic examination in February 1998, it was 
noted that the "comfort level" in the veteran's knees allowed 
operating a car for about one hour.  Walking was "okay" for 
at least 30 minutes, though associated with increasing knee 
pain.  According to the veteran, he experienced "chronic 
bothersome pain in both knees," but with no collapse or 
locking of either knee.

On physical examination, knee motion was from 0 to 140 
degrees bilaterally, with no increase in joint fluid at 
either knee.  Patellar pain and crepitation were described as 
moderate.  The medial joint line was moderately tender at the 
right knee, and the lateral joint line was negative at both 
knees.  The ligaments of the veteran's knees were described 
as normal, with knee pain primarily in the patellar area, and 
involving both knees.  The pertinent diagnosis was chronic 
pain in both knees, mostly in the patellar area, diagnosed as 
chronic synovitis, plus symptomatic patellar chondromalacia.  
According to the veteran, he experienced "bothersome 
subjective (knee) symptoms," including feelings of weakness, 
easy fatigability, and impaired coordination.  Additionally 
noted were problems with "flareups" between 3 and 5 times per 
week, usually associated with increased activity.  At the 
time of increased symptomatology, the veteran's knees were 
reported to be improved by rest and heat.  According to the 
examiner, a 20 percent "symbolic loss" of knee motions was 
most accurately representative of the veteran's subjective 
symptomatology.  

The Board observes that the veteran's service-connected right 
and left knee disabilities are rated as for 
traumatic/degenerative arthritis, which is itself rated on 
the basis of limitation of motion.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation is assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, and there are occasional incapacitating 
exacerbations.  38 C.F.R. Part 4, Codes 5003, 5010 (1998).  

The 10 percent evaluation currently in effect for the 
veteran's service-connected right and left knee disabilities 
contemplates a limitation of flexion of either leg to 
45 degrees, and/or a limitation of extension to 10 degrees.  
In order to warrant an increased evaluation based on 
limitation of motion, there would, of necessity, need to be 
demonstrated a limitation of flexion to 30 degrees, and/or a 
limitation of extension to 15 degrees.  38 C.F.R. Part 4, 
Codes 5260, 5261 (1998).  An increased evaluation could, 
additionally, be awarded were there to be demonstrated the 
presence of moderate impairment of the knees, including 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Code 5257 (1998).

The Board concedes that, where there is functional disability 
due to pain, supported by adequate pathology, compensation 
may be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
However, in the case at hand, any functional disability 
experienced by the veteran would appear to be adequately 
compensated by the 10 percent evaluation currently in effect 
for each of his knees.  This is particularly the case given 
recent orthopedic findings showing a full range of motion of 
each of the veteran's knees (see 38 C.F.R. § 4.71, Plate II), 
and the absence of any "collapsing" or locking of either 
knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The Board acknowledges that, at the time of the 
aforementioned examination, the veteran experienced 
"subjective symptoms" consisting of weakness, easy 
fatigability, and impaired coordination, as well as repeated 
"flareups" consistent with a 20 percent "symbolic" decrease 
in knee motions.  However, in the opinion of the Board, the 
veteran is adequately compensated for these "subjective" 
symptoms by the 10 percent evaluation currently in effect for 
each of his knees.  At present, there exists no evidence that 
the veteran experiences either subluxation or lateral 
instability of either knee.  38 C.F.R. Part 4, Code 5257 
(1998).  Nor is there ankylosis or a limitation of motion 
sufficient to warrant the assignment of an increased 
evaluation.  38 C.F.R. Part 4, Codes 5256, 5260, 5261 (1998).  
Under such circumstances, the veteran's claims for 
evaluations in excess of 10 percent for each of his knees 
must be denied.  


III.  Entitlement to an Effective Date Earlier than February 
21, 1996 
for the Award of a Permanent and Total Disability Rating for
Pension Purposes

The law authorizes the payment of a pension to a veteran of a 
war who has the requisite service, and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 1998).  A person shall be considered to be permanently 
and totally disabled if such person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or suffering from 
(1) a disability which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability would continue throughout the life of the disabled 
person; or (2) any disease or disorder determined to be of 
such nature or extent as to justify a determination that 
persons suffering therefrom are permanently disabled.  
38 U.S.C.A. § 1502 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, and Part IV (1998).

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. ill not be earlier than the date of 
receipt of application for the benefits unless the veteran 
was prevented from applying for benefits by reason of 
disability for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled.  If 
the veteran was so prevented, the effective date will be the 
date of application for the benefits or the date on which he 
became permanently and totally disabled (provided that the 
veteran applies for a retroactive award within one year from 
such date), whichever is to the advantage of the veteran.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).  

In the present case, a review of the file discloses that, on 
February 21, 1996, there was received from the veteran 
correspondence which could arguably be construed as an 
informal claim for pension benefits.  Shortly thereafter, in 
March 1996, the veteran submitted additional correspondence 
in which he formally requested entitlement to a permanent and 
total disability rating for pension purposes. 

Submitted in conjunction with the veteran's formal claim for 
pension benefits was an income/net worth and employment 
statement indicating that the veteran last worked on 
September 4, 1995.  The veteran was subsequently awarded a 
permanent and total disability rating for pension purposes 
effective from February 21, 1996, the date of receipt of his 
"informal" claim.  

The veteran argues that, as early as February 1995, at which 
time he was hospitalized at a private medical facility for 
various psychiatric problems, he was effectively 
"incapacitated," which is to say, "permanently and totally 
disabled," and thereby prevented from the timely filing of an 
application for pension benefits.  However, a review of 
records from that period of hospitalization is to the effect 
that, at the time of the veteran's discharge in April 1995, 
he was considered a danger neither to himself nor others, 
and, presumably, would have been capable of filing a claim 
for pension benefits.  Notwithstanding this fact, the 
veteran's claim for an earlier effective date for the award 
of pension benefits was received no earlier than April 24, 
1997, considerably more than a year after his alleged period 
of "incapacitation."  

The veteran alternately argues that, as of September 4, 1995, 
he was "permanently and totally disabled," and therefore 
unable to work.  However, as is clear from the above, the 
veteran once again failed to file his claim for retroactive 
pension benefits within a year of that date.  Under such 
circumstances, the veteran's claim for an effective date 
earlier than February 21, 1996 for the award of a permanent 
and total disability rating for pension benefits must fail.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
a videoconference hearing before a member of the Board in 
August 1998.  Such testimony, while informative, is not 
probative when taken in conjunction with the entire objective 
evidence presently on file.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.  


ORDER

Service connection for a headache disorder, including 
migraine headaches, is denied.

An evaluation in excess of 10 percent for a right knee 
disability, including degenerative joint disease, is denied.

An evaluation in excess of 10 percent for a left knee 
disability, including degenerative joint disease, is denied.

An effective date earlier than February 21, 1996 for the 
award of a permanent and total disability rating for pension 
purposes is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

- 14 -


- 2 -


